Citation Nr: 1602189	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 2005 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that although the RO has increased the evaluation for the Veteran's service-connected degenerative arthritis of the lumbar spine, the increase did not constitute a full grant of the benefit sought, and the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from August 2010 to September 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for emotional stress, to include depression and/or posttraumatic stress disorder, has been raised by the record in the July 2010 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the lumbar spine is not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

2.  The evidence of record is against a finding that the Veteran has a current bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5242 (2015).  

2.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in August 2009.  However, it appears that this notice was initially sent to the incorrect address, and the Veteran did not receive it.  The RO re-sent the VCAA notice letter to the Veteran's correct address in November 2009.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

With respect to the claim for an initial increased rating for degenerative arthritis of the lumbar spine, where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, with respect to the Veteran's claim for an initial increased rating for degenerative arthritis of the lumbar spine, the Veteran was afforded VA examinations in December 2009, September 2012, and June 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria. 

With respect to the Veteran's claim for a bilateral knee disability, the Veteran was afforded VA examinations in December 2009 and September 2012. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for her degenerative arthritis of the lumbar spine.  

The Veteran's degenerative arthritis of the lumbar spine is currently assigned a 10 percent rating pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board notes that Diagnostic Code 5242 pertains to degenerative arthritis of the spine, which indicates that Diagnostic Code 5003 should also be considered.

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by X-ray findings, and provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5242 indicates that degenerative arthritis of the lumbar spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

	Analysis

On VA examination in December 2009, the Veteran indicated that she was currently a full-time student at a local community college.  She noted that she was currently unemployed and stayed home to care for her two-year-old daughter.  She reported an annoying, sort of constant, daily pain in the low back without flaring. She noted that the pain was more or less on a regular basis, but it can get up to a moderate intensity.  The Veteran denied radicular symptoms.  She noted that exacerbating factors included sitting too long, or bending and lifting her daughter. She noted that relieving factors included Advil and heating pads.  The Veteran denied any incontinence of the bowel or bladder.  She also denied any periods of incapacitation. She denied the use of a back brace or other assistive devices.  The Veteran reported that she was independent in all of her activities of daily living. She noted that she was able to feed, bathe, and dress herself without difficulty, and care for her two-year-old child.  She indicated that her father helped her with the lawn work, but she performed all household chores and childcare.  The Veteran reported that she was unemployed; she indicated that her back condition did not affect her time at school.

On examination, the Veteran ambulated independently without the use of assistive devices.  She was able to stand on her heels and toes without difficulty. Tandem gait was normal.  She had no spinal tenderness to palpation and no paraspinal muscle spasm.  Flexion was full to 90 degrees.  Extension was to 30 degrees.  Right and left lateral bend was to 30 degrees, and right and left rotation was also to 30 degrees.  Following repetitive motion testing and stretching out, these values remained the sme and were somewhat more easily accomplished per the Veteran. The examiner found that after repetitive motion of the spine, there was no further functional impairment due to pain, fatigue, incoordination or instability.  The examiner did not find any symptoms of radiculopathy or paresthesias. X-ray imaging of the lumbosacral spine revealed a minimal anterior wedge fracture deformity, T12 vertebral body.  The examiner diagnosed minimal degenerative disease of the T11-L1 spine with a small anterior wedge deformity.

In her notice of disagreement dated in July 2010, the Veteran noted massive pain in her back.  She indicated that she does not go to the doctor for treatment because she does not have insurance to pay for any treatment.  She noted that she had now applied for medical appointments at the VA clinic in Springfield, Illinois.  The Veteran noted that she was taking approximately 800 milligrams of Motrin a day for her back pain, and has also taken Flexerial and Tylenol 3 for the pain.

In a VA treatment record dated in August 2010, the Veteran complained of back pain, usually in the mid-back.  The impression was normal physical examination, except for mild muscle spasm in back.  In August 2011, the Veteran complained of back pain; the impression was low back pain from sitting at a desk all day.

On VA examination in September 2012, the examiner noted a diagnosis of degenerative arthritis of the lumbar spine (2009).  The Veteran denied any surgeries since her last rating. She reported that she continued to have daily mid-to-low back pain, which was worse with lifting and prolonged sitting.  The Veteran reported flare-ups of increased pain about three times per week, lasting a few hours.  She noted that these flare-ups were brought on by heavy lifting or prolonged standing in one place. She noted that the flare-ups were relieved by ibuprofen. 

On examination, forward flexion was to 85 degrees with no objective evidence of painful motion.  Extension was to 30 degrees or greater with no objective evidence of painful motion.  Right and left lateral flexion were to 30 degrees or greater with no objective evidence of painful motion.  Right and left lateral rotation were to 30 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion.  The Veteran's functional impairment was pain on movement; the examiner noted that this was subjective pain, as the Veteran moved freely with no difficulty. The Veteran had mild tenderness at T12-L1 and the sacroiliac joints.  She did not have guarding or muscle spasm.  Her muscle strength was 5/5 and she did not have muscle atrophy.  Deep tendon reflexes were 2+ and sensation to light touch was normal.  The straight leg raising test results were negative, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to her back disability.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  She reported occasional use of a brace when she performed yard work or heavy lifting.  The examiner found that the Veteran's back condition did not impact her ability to work.

On VA examination in June 2015, the examiner noted a diagnosis of degenerative arthritis of the lumbosacral spine in 2009.  The Veteran reported that she has had no specific interventions for her spine since her last VA examination.  She reported that she took over-the-counter medicaitons on a daily basis.  She noted that she recently changed her job to a desk job because of discomfort when lifting.  The examiner noted that at the time of the examination, the Veteran was also two days post-partum.  The Veteran denied flare-ups; she reported daily discomfort, worsened by lifting, standing, sitting, or walking. 

On examination, forward flexion was to 80 degrees; extension was to 30 degrees; right and left lateral flexion were to 30 degrees; and right and left lateral rotation were to 30 degrees.  The examiner noted pain on examination of forward flexion, which caused functional loss.  There was objective evidence of moderate tenderness over the lumbosacral spine.  The Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion.  The examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time without resort to mere speculation.  The examiner explained that with "repetitive use over a period of time," the lumbosacral spine function may or may not develop "additional limitation due to pain, weakness, fatigability or incoordination"; the examiner indicated that the Veteran's history did not enable him to state without resorting to mere speculation the "degrees of additional ROM loss," if any, which might occur then.  He noted further that the Veteran was 48 hours post-partum at the time of the examination.  There was no guarding or muscle spasm. Muscle strength was 5/5, and there was no muscle atrophy.  Deep tendon reflexes were 3+ and sensation to light touch was normal.  The straight leg raising test results were negative, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome of the spine. She denied use of any assistive devices as a normal mode of locomotion.  With respect to impact on her ability to work, the Veteran reported that lifting became more difficult and her job changed to more computer work and less patient care with lifting.

In the VA Form 646 dated in November 2015, the Veteran's representative noted that the Veteran contends that she cannot perform her duties as a CNA and is limited to desk duty due to her service-connected spine condition.

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 80 degrees with complaints of pain at end range of motion.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the December 2009 examiner opined that the joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Although the September 2012 examiner found that the Veteran's functional impairment was pain on movement; the examiner noted that this was subjective pain, as the Veteran moved freely with no difficulty.  Finally, the June 2015 examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time without resort to mere speculation because of a lack of evidence in the Veteran's history.  However, he noted pain on examination of forward flexion, which caused functional loss to 80 degrees.  The examiner noted further that the Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion.  Therefore, the Board finds that the Veteran's functional loss is not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Specifically, although there were no objective findings, the Veteran has consistently reported that the major functional impact of her degenerative arthritis of the lumbar spine is discomfort with sitting, standing, bending, or lifting.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment and pain that the Veteran experienced as a consequence of her degenerative arthritis of the lumbar spine.

As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  There is no objective evidence of a neurological abnormality.  Based on the VA examinations, neurological evaluations were normal and the Veteran denied any bowel or bladder impairment.  Thus, a separate rating for a neurological abnormality is not warranted.  

The Board has also considered the Veteran's statements that describe her pain and discomfort.  The Veteran is certainly competent to describe her observations and the Board finds that her statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support an initial rating higher than 10 percent for the service-connected degenerative arthritis of the lumbar spine.

Accordingly, the preponderance of the evidence is against assignment of an initial rating higher than 10 percent for the Veteran's service-connected degenerative arthritis of the lumbar spine.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in her favor.

III.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her degenerative arthritis of the lumbar spine.  The Veteran's back disability is manifested by pain, mild limitation of motion on forward flexion, and interference with sitting, standing, walking, and lifting.  The rating assigned contemplates these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  In 2009, the Veteran was unemployed; however, she was a full-time student at a local community college and indicated that she stayed at home to take care of her daughter.  At the time of her December 2009 VA examination, the Veteran did not indicate that her back disability prevented her from working.  In fact, she denied that her back condition impacted her time at school. The Board notes that the Veteran is currently working at a desk job.  Although she has indicated that she had to recently adjust her duties from working with patients as a CNA to working a desk job, due to her discomfort with lifting, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected spine disability has a profound effect on her ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

IV.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

	Analysis

The Veteran contends that she has a bilateral knee disability as a result of her active duty service.  Specifically, she contends that she injured her knees in service due to working as a culinary specialist 18 hours a day carrying dry goods and other perishable items up many flights of stairs.  The Veteran filed her claim for a bilateral knee disability upon discharge from service. 

The Veteran's service treatment records reveal that on the Veteran's June 2009 separation examination, she reported knee trouble; she indicated that occasionally, her knees would have sharp pain.  In a report of medical assessment, the Veteran reported that she had suffered from back and knee pain on active duty, but she did not seek medical care.

The Veteran was afforded a VA examination in December 2009.  The Veteran reported that her right knee was somewhat worse than her left knee.  She denied any specific injury, trauma, or accident, but noted more or less progressive pain in her bilateral knees.  She noted that she was seen in service in sick call at approximately the same time she was treated for her back.  She noted that she was told to ice her knees, alternating with heat, and was given stretching exercises.  The Veteran denied any other intervention or medical evaluation since that time.  She indicated that she had not had any x-rays, orthopedic evaluation, magnetic resonance imaging, or injections since that time.  The Veteran indicated that she had not seen a physician for her knees since service.  She reported a constant, daily discomfort in her right knee.  The Veteran noted that her right knee was occasionally stiff, with difficulty straightening it out after she is sitting. She reported that the left knee flared up approximately twice a month for about an hour.  She noted an occasional, sharp pain.  The Veteran reported exacerbating factors as sitting for prolonged periods of time.  She noted relieving factors of alternating ice and heat, stretching, and Advil. There was no edema or giving way.  The Veteran was independent in her daily activities and did not use any assistive devices.  She denied ever receiving limited duty or profiling in service for this condition.

Examination of the bilateral knees showed no warmth, erythema, or effusion.  The anterior drawer sign was negative bilaterally.  There was no instability to varus or valgus testing bilaterally.  Flexion was to 120 degrees on the right and left, and extension was to 0 degrees on the right and left.  There was no pain with movement.  After repetitive motion, there was no further functional impairment. X-ray imaging revealed normal right and left knees.  The examiner was not able to diagnose any bilateral knee disability; she indicated that the Veteran had a normal right and left knee examination.

In the Veteran's notice of disagreement dated in July 2010, she claimed that she has had continuous pain in her bilateral knees due to her work on the USS Frank Cable.  She noted that she was a culinary specialist and worked 18 hour days carrying dry goods and other perishable items up many flights of stairs.  She noted that she never had any problems with her knees until there was an explosion and fire aboard the ship.  She indicated that she was treated at sick bay, but because there were several serious injuries, most records of injuries from that incident were not recorded.  The Veteran indicated that she currently had problems with her knees requiring her to take 800 milligram Motrin pills to sleep.  She reported that her knees would swell up and ache throughout the night, and she wore knee braces during the day.

In a VA treatment record dated in August 2010, she reported that occasionally, her knees would lock up.  X-ray imaging of the knees were normal, and the impression was normal physical examination.

The Veteran was afforded another VA examination in September 2012.  The examiner indicated that the Veteran did not currently or ever have a knee or lower leg condition.  The examiner noted nontraumatic knee pain during active duty, with no treatment.  The Veteran reported flare-ups of knee pain one to two times per week, lasting about 20 minutes.  She noted that she occasionally applied Icy Hot and took Motrin.  Right and left knee flexion was to 135 with no objective evidence of painful motion.  There was no limitation of extension in the right knee or left knees. The Veteran was able to perform repetitive-use testing with three repetitions without any additional limitation in range of motion.  The Veteran did not have any functional loss of either knee.  She did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength was 5/5. All joint stability tests were normal and there was no evidence of recurrent patellar subluxation/dislocation.  The examiner explained that the Veteran had subjective intermittent arthralgias with normal bilateral knee examinations.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a bilateral knee disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current bilateral knee disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in her knees.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing bilateral knee disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the December 2009 and September 2012 VA examination reports and the examiners' conclusions that there is no diagnosis of a current bilateral knee disability.  Moreover, although the Veteran complained of knee pain in a VA treatment record dated in August 2010, there was no diagnosis of any chronic condition.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any bilateral knee disability at any time during the course of the appeal.  While the VA examiners did acknowledge the Veteran's complaints of pain in her knees, the VA examination reports are also clear that no actual underlying knee pathology was found.  In this regard, the December 2009 VA examiner noted a normal examination of the right and left knees, and she was not able to diagnose any bilateral knee disability.  Moreover, the September 2012 VA examiner noted that although the Veteran reported subjective intermittent arthralgias (pain in a joint), the bilateral knee examination was normal.  The September 2012 VA examiner indicated that the Veteran did not currently or ever have a diagnosed knee condition.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints of knee pain upon discharge from service and the current complaints of knee pain, the weight of the evidence is against a finding that the Veteran had a bilateral knee disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claims; in particular, evidence of a current disability, and she has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the lumbar spine is denied.  

Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


